Citation Nr: 1623826	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for colon cancer with metastasis to the liver, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Des Moines, Iowa Department of Veteran Affairs (VA) Regional Office (RO).  In May 2015, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's colon cancer with metastasis to the liver was incurred in or otherwise related to active service, including ionizing radiation exposure.


CONCLUSION OF LAW

The criteria for service connection for colon cancer with metastasis to the liver, to include as due to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  For claims based on exposure to ionizing radiation, specific development requirements are set forth at 38 C.F.R. § 3.311.  On review, VA has satisfied these requirements.  The claims file contains a response from the Naval Dosimetry Center regarding a radiation dose estimate.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  A VA examination was performed in January 2014.  The Board finds the examination report and opinion are adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran, reviewed the claims file, conducted a thorough examination, and supported his opinions with adequate rationale.

The RO arranged to seek a dosage estimate of any radiation the Veteran may have experienced during service pursuant to the Board's September 2015 remand.  The RO's actions substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that the disability manifested itself to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska during certain underground nuclear tests; or service which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the "Special Exposure Cohort."  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site participation includes presence at a test site during an official operational period of an atmospheric nuclear test, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing and in claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation.  38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.A. § 1112(c) if participation in an in-service radiation-risk activity is shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2, (4).  Third, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran is not entitled to service connection based on the first or third option because the Veteran's cancer manifested more than 40 years after service.  Further, he is not claiming service connection on either of those bases.

The Veteran has been diagnosed with colon cancer with metastasis to the liver.  In September 2011, the Veteran was diagnosed with his cancer and began treatment.  The Veteran believes that his cancer was caused by exposure to tritium when he served at Barber's Point from 1967 to 1968 and was assigned to the Armament Range Branch of Weapons Department and served in testing and bullpup assembly.  The Veteran was also a trained explosives driver and submitted pictures of weapons being detonated.  Based on his personnel file and evidence submitted by the Veteran, the RO noted exposure occurred.

Here, the Veteran's colon cancer qualifies as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  However, it did not manifest in the requisite amount of time postservice (5 or more years) under 38 C.F.R. § 3.311(b)(5).  Further, the record indicates that the Veteran did not have a recorded dosage amount.  The Department of Navy was requested to provide a dosage report.  They provided the following response: "A review of our exposure registry, by names, service number, and social security number, revealed no reports of occupational exposure to ionizing radiation pertaining to this Veteran."

Medical records state that when there is potential for exposure to ionizing radiation during military service, a DD Form 1141 or record of occupational exposure to ionizing radiation is maintained to document exposure.  There was no DD Form 1141 in his service records.  

The Veteran underwent an examination in January 2014.  The examiner noted that the "STRs are completely negative for any [gastrointestinal] complaints.  He has since included pictures from his period of service showing moving missiles at AWW compound, release of fuel from AQM (air launched drone missile), detonation of 1000 lb. bomb, release of fuel from AQM, etc."  The examiner noted that:
 
The Veteran has also submitted information from the Internet regarding tritium, and that it's most significant use is as a component in the triggering mechanism in thermonuclear fusion weapons.  Today, sources of tritium include commercial nuclear reactors and government weapons production plants.  Tritium may be released as steam from these facilities or may leak into the underlying soil and ground water.  However such releases are usually small (EPA studies).  Tritium is almost always found [in] water, or tritiated water which is dispersed throughout the environment in the atmosphere, streams, lakes and oceans.

It is excreted through the urine within a month or so after indigestion.  As with all ionizing radiation, exposure to tritium increases the risk of developing cancer.  However, because it emits very low energy radiation and leaves the body relatively quickly, for a given amount of activity ingested, tritium is one of the least dangerous radionuclides.  Specialized equipment is required to detect tritium.  Estimates of cancer risk for those who may have been contaminated or had increased exposure to tritium is estimated at no more than a l-in-10,000 to 1-in-1,000,000 chance.

The examiner opined that it is less likely as not that the Veteran's claimed condition of adenocarcinoma of the colon with metastasis to the liver is related to tritium exposure during his period of service.  The examiner explained his rationale.  He noted that the STRs are completely negative for any gastrointestinal complaints.  The examiner noted that he reviewed the pictures provided by the Veteran from his period of service showing moving missiles at AWW compound, release of fuel from AQM (air launched drone missile), detonation of 1000 lb. bomb, release of fuel from AQM etc.  The examiner also found it significant that there was no DD Form 1141 in his service records since records state that when there is potential exposure to ionizing radiation during military service, a DD Form 1141 or record of occupational exposure to ionizing radiation is maintained to document exposure.  The examiner noted that information from the Navy indicates that a review of their exposure registry, by name, service number and social security number revealed no reports of occupational exposure to ionizing radiation pertaining to this Veteran.  The examiner acknowledged that "[i]t is certainly possible that tritium exposure is responsible for causation of cancer" and that "[t]he Veteran can obtain information from his doctor confirming this risk."  However, as to whether it is at least as likely as not or at least a 50 percent chance or greater of this occurring during his period of service, the examiner noted it was not documented.  He also explained that "[m]edical information also indicates that tritium exposure emits very low energy radiation and leaves the body relatively quickly, and that it is one of the least dangerous radionuclides."

Shortly after the examination the examiner was requested to provide an addendum opinion with consideration of the fact that it was not in dispute that the Veteran was exposed to tritium in service.  The examiner again opined that it "is less likely as not that tritium is the cause of the Veteran's claimed colon cancer with metastasis to the liver."  The examiner found it "less likely as not that the . . . claimed tritium risk was responsible for causing his colon and liver cancer years after his period of service," again noting that tritium "leaves the body relatively quickly." 

The Veteran has been receiving treatment from a private facility, Spencer Hospital.  A private physician gave the following opinion: "The question has arisen, and whether or not his environmental exposure to tritium contributed to his cancer.  Of note, when he was in the Navy, he was involved in transporting and storage of nuclear weapons from submarines.  It is known that tritium contamination can be a consequence of both thermal nuclear weapons, as well as nuclear reactors.  During this time, his team was involved in collecting tritium samples, as a measurement of contamination.  Although I am not aware of firm data showing the causative effect of tritium on cancer, as this data would be very difficult to obtain, it is theoretically possible for tritium, as well as other ionizing radiation, to predispose him to having cancer.  Since radiation can cause DNA damage, with resulting mutations, the scientific community as long supported the theory of radiation predisposing people to cancer.  Assigning a percentage likelihood that his colorectal cancer was caused by his significant treatment exposure would be impossible, with the available data."  The Board finds that this opinion lacks probative value because it is too speculative.

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  Here, the physician's opinion is that it is "theoretically possible" that exposure to tritium is related to the Veteran's cancer.  No specific rationale based on the veteran's specific condition or scientific findings is provided.  It is merely a speculative assumption.  This statement lacks probative value in comparison to the VA examiner's opinion.  Therefore, the medical evidence of record weighs against service connection.

The Board also considered the lay testimony in the record.  The Veteran is competent to report his in-service experiences and symptoms/diagnoses capable of lay observation/report.  However, the etiology of the Veteran's cancer is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 452 (2007) (noting that some disabilities are not "capable of lay diagnosis").  The Veteran is a layperson, and does not profess to have any medical expertise.  As discussed above, the preponderance of the evidence does not support the Veteran's contention that his cancer is the result of exposure to ionizing radiation during active service.

In the present case, the preponderance of the evidence is against a finding that his cancer, or symptoms thereof, manifested during the Veteran's active service or within five years postservice or that his tritium exposure is related to the Veteran's cancer many years after service.  In light of the foregoing, the preponderance of the evidence is against the claim of service connection and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for colon cancer with metastasis to the liver, claimed as due to radiation exposure, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


